Citation Nr: 0733924	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned a 0 percent, noncompensable disability rating.  In 
January 2007, the Board remanded the claim for additional 
development.  

In September 2006, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran has no higher than level II hearing acuity in the 
right and left ears.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.157, 4.85, 4.86, Diagnostic Code 6100 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  He asserts that he difficulty hearing 
conversations and that he must look people directly in the 
face to understand their words.  The veteran's wife has 
testified that the veteran has difficulty hearing, and that 
she often must yell to be heard.  See transcript of veteran's 
hearing, held in September 2006.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

This appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, thus the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.  

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In October 2002, the RO granted service connection for 
bilateral hearing loss, evaluated as 0 percent disabling 
(noncompensable), with an effective date for service 
connection of June 26, 2002.  The veteran has appealed the 
issue of entitlement to an initial compensable rating.  

A VA audiological examination report, dated in September 
2002, notes that the veteran reported having difficulty 
understanding speech in all situations.  The report notes 
that the veteran had normal hearing through 1,000 Hz, sloping 
to mild to moderate sensorineural hearing loss with a slight 
recovery at 8,000 Hz.  The report contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
50
55
LEFT
N/A
20
30
55
55

These results show an average decibel loss of 40, 
bilaterally.  Speech recognition ability was 84 percent, 
bilaterally.  

The claims file includes two audiological examination reports 
apparently performed in association with the veteran's 
employment.  The earlier examination report, dated in 
November 2004, notes that the veteran reported having poor 
hearing.  The report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
30
45
LEFT
N/A
35
40
30
45

These results show an average decibel loss of 37.5, 
bilaterally.  Speech recognition ability was not provided in 
the report.  

An audiological examination report, dated in March 2005, 
notes that the veteran had profound hearing loss in the left 
ear at low frequency, and severe hearing loss in the right 
ear at low frequency, with profound hearing loss bilaterally 
at higher frequency.  The report indicates that for the left 
ear, the veteran had "no response" (NR) at 1,000 Hz, 2,000 
Hz, and 3,000 Hz, with 90 decibel loss at 4,000 Hz.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
NR
NR
NR
90
LEFT
N/A
75
90
NR
85

Speech recognition ability was not provided in the report.  

A VA audiological examination report, dated in June 2007, 
notes that the veteran reported having difficulty 
understanding speech, especially when people were at a 
distance.  The report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
50
55
LEFT
N/A
35
35
55
55

These results show an average decibel loss of 43.75 in the 
right ear, and 45 in the left ear.  Speech recognition 
ability was 100 percent, bilaterally, providing evidence 
against this claim.

As an initial matter, the Board notes that the November 2004 
and March 2005 audiometric reports are unsuitable for rating 
purposes, as they contain no findings for speech recognition 
ability.  The Board further points out that the November 2004 
report contains four findings of "no response," and that 
therefore no average decibel loss can be ascertained.  
Finally, the Board notes that even if the average decibel 
loss from the November 2004 report (37.5 bilaterally) were to 
be paired with the speech recognition findings from either 
the September 2002 or June 2007 VA examination reports, a 
compensable evaluation would still not be warranted.  

With regard to the VA examination reports, the test results 
from September 2002 show that the veteran's hearing in each 
ear was consistent with level II hearing.  See 38 C.F.R. 
§ 4.85.  The test results from June 2007 show that the 
veteran's hearing in each ear is consistent with level I 
hearing.  Id.  As such, a compensable rating is not 
warranted.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in July 2002, and January 2007, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the July 2002 letter was sent to the 
veteran prior to the RO's October 2002 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in August 2006 and January 2007, and in any event, as 
the claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in October 2002, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of October 2002.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in October 2002, the January 2004 statement of the 
case, and the August 2007 supplemental statement of the case.  
The veteran has been afforded a hearing.  Further, the record 
also shows that the veteran has actual knowledge of the 
evidence necessary to substantiate a claim for a higher 
initial rating, based upon his arguments those presented by 
his representative.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and is associated with 
the veteran's claims file.  The veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A compensable initial evaluation for service-connected 
bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


